 

Exhibit 10.69

 



PROMISSORY NOTE

 

U.S. $242,000.00 January 3, 2017

 

FOR VALUE RECEIVED, BioRestorative Therapies, Inc., a Delaware corporation
(“Borrower”), promises to pay in lawful money of the United States of America to
the order of St. George Investments LLC, a Utah limited liability company, or
its successors or assigns (“Lender”), the principal sum of $242,000.00, together
with all other amounts due under this Promissory Note (this “Note”). This Note
is issued pursuant to that certain Note Purchase Agreement of even date herewith
between Borrower and Lender (the “Purchase Agreement”).

 

1. PAYMENT. Borrower shall pay to Lender the entire outstanding balance of this
Note on or before the date that is six (6) months from the date hereof (the
“Maturity Date”). Borrower will make all payments of sums due hereunder to
Lender at Lender’s address set forth in the Purchase Agreement, or at such other
place as Lender may designate in writing. Unless otherwise agreed or required by
applicable law, payments will be applied first to any unpaid collection costs
and late charges, then to accrued interest and finally to principal.

 

2. INTEREST. Interest shall not accrue on the unpaid principal balance of this
Note unless an Event of Default (as defined below) occurs. Upon the occurrence
of an Event of Default, the outstanding balance of this Note shall bear interest
at the lesser of the rate of eighteen percent (18%) per annum or the maximum
rate permitted by applicable law, compounding daily and calculated on the basis
of a 360-day year, from the date due until paid.

 

3. ORIGINAL ISSUE DISCOUNT; TRANSACTION EXPENSES. This Note carries an original
issue discount of $40,000.00. In addition, Borrower agrees to pay $2,000.00 to
Lender to cover Lender’s legal fees, accounting costs, due diligence, monitoring
and other transaction costs incurred in connection with the purchase and sale of
this Note, all of which amounts are included in the initial principal balance of
this Note and are fully earned and payable as of the date hereof (subject only
to the prepayment discount set forth in Section 4 below).

 

4. PREPAYMENT. Borrower may pay without penalty all or a portion of the amount
owed earlier than it is due. Early payments of less than all principal, fees and
interest outstanding will not, unless agreed to by Lender in writing, relieve
Borrower of any of Borrower’s obligations hereunder. Should Borrower make any
prepayment in accordance with the schedule set forth below, the amount payable
shall be the amount set forth below under the heading “Prepayment Amount,” and
upon Lender’s receipt of such amount, this Note shall be deemed paid in full
notwithstanding the fact that such payment may be less than the initial
outstanding balance of this Note:

 

Prepayment Deadline   Prepayment Amount      

Borrower pays the entire outstanding balance of this Note on or before the date
that is ninety (90) days from the date this Note is issued



  $222,000.00 (which reflects a $20,000.00 discount to the original outstanding
balance)      

Borrower pays the entire outstanding balance of this Note after the date that is
ninety (90) days from the date this Note is issued but on or before the date
that is one hundred thirty-five (135) days from the date this Note is issued 

  $232,000.00 (which reflects a $10,000.00 discount to the original outstanding
balance)

 

   

 

 

5. EVENT OF DEFAULT. The occurrence and continuance of any of the following
shall constitute an “Event of Default” under this Note:

 

(a) Failure to Pay. Borrower shall fail to pay when due, whether at stated
maturity, upon acceleration or otherwise, any principal or interest payment, or
any other payment required under the terms of this Note on the date due.

 

(b) Breaches of Covenants. Borrower fails to comply in any material respect with
or to perform when due any other term, obligation, covenant, or condition
contained in this Note, in the Purchase Agreement, any other Transaction
Document (as defined in the Purchase Agreement), and such failure continues
unremedied for a period of thirty (30) days following receipt of written notice
thereof from Lender.

 

(c) Representations and Warranties. Any representation or warranty made by
Borrower to Lender in this Note, the Purchase Agreement, any other Transaction
Document, or any related agreement shall be false, incorrect, incomplete or
misleading in any material respect when made or furnished.

 

(d) Voluntary Bankruptcy or Insolvency Proceedings. Borrower shall (i) apply for
or consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) make a general
assignment for the benefit of its or any of its creditors, (iii) be dissolved or
liquidated, or (iv) commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it.

 

(e) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator, or custodian of Borrower or of
all or a substantial part of its property, or an involuntary case or other
proceedings seeking liquidation, reorganization, or other relief with respect to
Borrower or its debts under any bankruptcy, insolvency or other similar law now
or hereafter in effect shall be commenced and an order for relief entered or
such proceeding shall not be dismissed or discharged within sixty (60) days of
commencement.

 

(f) Judgment. A judgment or judgments for the payment of money in excess of the
sum of $200,000.00 in the aggregate shall be rendered against Borrower and
either (i) the judgment creditor executes on such judgment or (ii) such judgment
remains unpaid or undischarged for more than sixty (60) days from the date of
entry thereof or such longer period during which execution of such judgment
shall be stayed during an appeal from such judgment.

 

(g) Attachment. Any execution or attachment shall be issued whereby any
substantial part of the property of Borrower shall be taken and the same shall
not have been vacated or stayed within thirty (30) days after the issuance
thereof.

 

 2 

 



 

(h) Cross Default. Borrower breaches or any event of default occurs under any
term or provision of any Other Agreement (as defined hereafter) and such breach
or event of default remains uncured for a period of thirty (30) days following
receipt of written notice thereof from Lender. For purposes hereof, “Other
Agreement” means collectively, (i) all existing and future agreements and
instruments between, among or by Borrower (or an affiliate), on the one hand,
and Lender (or an affiliate), on the other hand, and (ii) any material financing
agreement or a material agreement that affects Borrower’s ongoing business
operations.

 

6. ACCELERATION; REMEDIES.

 

(a) At any time following the occurrence of an Event of Default (other than an
Event of Default referred to in Sections 5(d) and 5(e)), Lender may, by written
notice to Borrower, declare all unpaid principal, plus all accrued interest and
other amounts due hereunder to be immediately due and payable at the Mandatory
Default Amount (as defined below) without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived, anything
contained herein to the contrary notwithstanding. Upon the occurrence or
existence of any Event of Default described in Sections 5(d) and 5(e),
immediately and without notice, all outstanding unpaid principal, plus all
accrued interest and other amounts due hereunder shall automatically become
immediately due and payable at the Mandatory Default Amount, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, anything contained herein to the contrary
notwithstanding. In addition to the foregoing remedies, upon the occurrence or
existence of any Event of Default, Lender may exercise any other right, power or
remedy permitted to it by law, either by suit in equity or by action at law, or
both. For purposes hereof, the term “Mandatory Default Amount” means an amount
equal to 110% of the outstanding balance of this Note as of the date the
applicable Event of Default occurred, plus all interest, fees, and charges that
may accrue on such outstanding balance thereafter.

 

(b) Upon the occurrence of a Change in Control (as defined below), and without
further notice to Borrower, all unpaid principal, plus all accrued interest and
other amounts due hereunder, shall become immediately due and payable. For
purposes hereof, a “Change in Control” means a sale of all or substantially all
of Borrower’s assets, or a merger, consolidation, or other capital
reorganization of Borrower with or into another company; provided however that a
merger, consolidation, or other capital reorganization in which the holders of
the equity of Borrower outstanding immediately prior to such transaction
continue to hold (either by the voting securities remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
Borrower, or such surviving entity, outstanding immediately after such
transaction shall not constitute a Change in Control.

 

7. UNCONDITIONAL OBLIGATION; NO OFFSET. Borrower acknowledges that this Note is
an unconditional, valid, binding and enforceable obligation of Borrower not
subject to offset, deduction or counterclaim of any kind. Borrower hereby waives
any rights of offset it now has or may have hereafter against Lender, its
successors and assigns, and agrees to make all payments due hereunder in
accordance with the terms of this Note.

 

 3 

 



 

8. NO USURY. Notwithstanding any other provision contained in this Note or in
any instrument given to evidence the obligations evidenced hereby: (a) the rates
of interest and charges provided for herein and therein shall in no event exceed
the rates and charges which result in interest being charged at a rate equaling
the maximum allowed by law; and (b) if, for any reason whatsoever, Lender ever
receives as interest in connection with the transaction of which this Note is a
part an amount which would result in interest being charged at a rate exceeding
the maximum allowed by law, such amount or portion thereof as would otherwise be
excessive interest shall automatically be applied toward reduction of the unpaid
principal balance then outstanding hereunder and not toward payment of interest.

 

9. ATTORNEYS’ FEES. If this Note is placed in the hands of an attorney for
collection or enforcement prior to commencing arbitration or legal proceedings,
or is collected or enforced through any arbitration or legal proceeding, or
Lender otherwise takes action to collect amounts due under this Note or to
enforce the provisions of this Note, then Borrower shall pay the costs incurred
by Lender for such collection, enforcement or action including, without
limitation, reasonable attorneys’ fees and disbursements.

 

10. GOVERNING LAW; VENUE. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.

 

11. ARBITRATION OF DISPUTES. Borrower agrees that any dispute arising under this
Note shall be subject to the Arbitration Provisions (as defined in the Purchase
Agreement) set forth as an exhibit to the Purchase Agreement.

 

12. WAIVERS. Borrower hereby waives presentment, notice of nonpayment, notice of
dishonor, protest, demand and diligence.

 

13. LOSS OR MUTILATION. On receipt by Borrower of evidence reasonably
satisfactory to Borrower of the loss, theft, destruction or mutilation of this
Note and, in the case of any such loss, theft or destruction of this Note, on
delivery of an indemnity agreement reasonably satisfactory in form and amount to
Borrower or, in the case of any such mutilation, on surrender and cancellation
of such Note, Borrower at its expense will execute and deliver, in lieu thereof,
a new Note of like tenor.

 

14. NOTICES. Any notice required or permitted hereunder shall be given in the
manner provided in the subsection titled “Notices” in the Purchase Agreement,
the terms of which are incorporated herein by this reference.

 

15. AMENDMENT AND WAIVER. This Note and its terms and conditions may be amended,
waived or modified only in writing by Borrower and Lender.

 

16. SEVERABILITY. If any part of this Note is construed to be in violation of
any law, such part shall be modified to achieve the objective of the parties to
the fullest extent permitted and the balance of this Note shall remain in full
force and effect.

 

 4 

 



 

17. ASSIGNMENTS. Borrower may not assign this Note without the prior written
consent of Lender. This Note may be offered, sold, assigned or transferred by
Lender without the consent of Borrower.

 

18. FINAL NOTE. This Note, together with the other Transaction Documents,
contains the complete understanding and agreement of Borrower and Lender and
supersedes all prior representations, warranties, agreements, arrangements,
understandings, and negotiations. THIS NOTE, TOGETHER WITH THE OTHER TRANSACTION
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF ANY ALLEGED PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

19. Waiver of Jury Trial. BORROWER IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY
HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN
ANY WAY RELATED TO THIS NOTE OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED
BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY
ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION.
FURTHER, BORROWER ACKNOWLEDGES THAT IT KNOWINGLY AND VOLUNTARILY IS WAIVING SUCH
PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

 

20. TIME IS OF THE ESSENCE. Time is of the essence of this Note and each and
every provision hereof in which time is an element.

 

21. LIQUIDATED DAMAGES. Lender and Borrower agree that in the event Borrower
fails to comply with any of the terms or provisions of this Note, Lender’s
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties’ inability to predict future interest rates and
other relevant factors. Accordingly, Lender and Borrower agree that any fees,
balance adjustments, default interest or other charges assessed under this Note
are not penalties but instead are intended by the parties to be, and shall be
deemed, liquidated damages.

 

[Remainder of page intentionally left blank]



 

 5 

 



 

IN WITNESS WHEREOF, Borrower has caused this Note to be issued as of the date
first set forth above.

 

  BORROWER:       BIORESTORATIVE THERAPIES, INC.         By:
                                           Mark Weinreb, President

 

[Signature Page to Promissory Note]

 

 6 

 

 

 

